         Case 1:20-cv-04336-MKV Document 38 Filed 04/19/21 Page 1 of 1


                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #:
                                                               DATE FILED: 4/19/2021
 CLARKSON RECOVERY CORP.,

                            Plaintiff,
                                                                 1:20-cv-4336 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 BOLEK RYZINSKI and LUKAS MACNIAK,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement in principle [ECF #37]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

May 19, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All

other dates and deadlines are adjourned sine die.

       The Clerk of Court is respectfully directed to terminate the letter motion pending at

docket entry 37.

SO ORDERED.
                                                      _________________________________
Date: April 19, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  1
